Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 10, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158818(9)                                                                                                David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  DARRYL MCGORE,                                                                                                       Justices
          Plaintiff-Appellant,
                                                                      SC: 158818
  v                                                                   COA: 345498
                                                                      Baraga CC: 18-006846-CZ
  BARAGA CORRECTIONAL FACILITY
  WARDEN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees.
          Appellant is not required to pay an initial partial fee. However, for the appeal to
  continue, within 21 days of the date of this order, appellant shall submit a copy of this order
  and refile the copy of the pleadings returned with this order as acknowledgement of his
  responsibility to pay the $375.00 filing fee. Failure to do so shall result in the appeal being
  administratively dismissed.
          If appellant timely complies with this order, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to appellant’s
  account until the payments equal the balance due of $375.00. That amount shall then be
  remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and return
  a copy of appellant’s pleadings with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 11, 2018

                                                                                Clerk